DETAILED ACTION
	This Office Action is responsive to the Applicant’s communication filed 17 March 2022. In view of this communication, claims 1-3 and 6-22 are pending in the application, with claims 7-12 withdrawn from consideration as being directed to a non-elected invention.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 17 March 2022 have been fully considered and they are persuasive. Applicant argues that the previous grounds of rejection of claim 1 under 35 U.S.C 103 fail to teach or suggest the newly recited limitations of independent claim 1. The Examiner agrees that the previous grounds of rejection over Sundaram (US 2016/0111380 A1) in view of Webb (US 2009/0079071 A1) do not teach “a silicon nitride layer having a thickness from 50nm to 1µm.” In view of the newly recited limitations of independent claim 1, the Examiner updated his search and has provided new grounds of rejection, below. Therefore, Applicant’s arguments with respect to claim 1 have been considered and are persuasive with respect to the previous grounds of rejection, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 15 is objected to because of the following informalities: Claim 15 recites “the first stress relied layer” rather than “the first stress relief layer”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 13-15, 18-19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sundaram et al. (US 2016/0111380 A1) in view of Akazawa (JP 2004/356160 A). 
Regarding claim 1, Sundaram et al. teaches a glass circuit board (218) comprising (Sundaram et al. fig. 2, paragraph 63: glass substrate 218)
A glass substrate (218) that includes a plurality of through holes (210) extending from a first surface of the substrate (218) to a second surface of the substrate (218), the second surface being opposite to the first surface, and a first conductor circuit layer (212), and (Sundaram et al. fig. 2, paragraph 63: copper metallization 212 and glass substrate 218; paragraph 65: substrate 218 has through holes 210)
A first stress relief layer (214) between the first surface of the glass substrate (218) and at least a portion of the first conductor circuit layer (212), (Sundaram et al. fig. 2, paragraph 63: stress relief barrier 214 between glass substrate 218 and copper metallization 212)
The first stress relief layer (214) is in contact with the first surface of the glass substrate (218) and applies a compressive residual stress to the glass substrate (218) at room temperature (Sundaram et al. paragraphs 46, 102: stress relief layer 214 induces compressive stress in the substrate 218 after curing)

    PNG
    media_image1.png
    289
    420
    media_image1.png
    Greyscale

Sundaram et al. Fig. 2
Sundaram et al. does not teach that the first stress relief layer is a silicon nitride layer having a thickness from 50nm to 1µm. Akazawa et al. does teach that the first stress relief layer (3) is a silicon nitride layer having a thickness from 50nm to 1µm. (Akazawa et al. Fig. 3c, paragraph 21: the thickness of a silicon nitride insulating layer 3 may be 500 to 1000nm)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the vapor deposited stress relief layer of Sundaram et al. with the vapor deposited silicon nitride as taught by Akazawa et al. because the silicon nitride layer taught by Akazawa et al. enables a high-reliability insulation layer which can reduce crosstalk and improve high-frequency signal transmission (Akazawa et al. paragraph 29).
Regarding claim 2, Sundaram in view of Akazawa et al. as applied to claim 1 above teaches the glass circuit board of claim 1, further comprising
A second stress relief layer (214) on the second surface of the glass substrate (218) (Sundaram et al. fig. 2, paragraph 67: stress relief layer 214 and conductor layer 212 on both surfaces of glass substrate 218)
Sundaram et al. does not teach that the second stress relief layer is a silicon nitride layer having a thickness from 50nm to 1 µm. Akazawa et al. does teach that the second stress relief layer (3’) is a silicon nitride layer having a thickness from 50nm to 1 µm. (Akazawa et al. Fig. 3c, paragraph 21: the thickness of a silicon nitride insulating layer 3, which is formed on the first and second surface of the substrate, may be 500 to 1000nm)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the vapor deposited stress relief layer of Sundaram et al. with the vapor deposited silicon nitride as taught by Akazawa et al. because the silicon nitride layer taught by Akazawa et al. enables a high-reliability insulation layer which can reduce crosstalk and improve high-frequency signal transmission (Akazawa et al. paragraph 29).
Regarding claim 3, Sundaram et al. in view of Akazawa et al. as applied to claim 1 above teaches the glass circuit board of claim 1, further comprising
A second stress relief layer (214) and a second conductor circuit layer (212) on the second surface of the glass substrate (218), and (Sundaram et al. fig. 2, paragraph 67: stress relief layer 214 and conductor layer 212 on both surfaces of glass substrate 218)
The second stress relief layer between a portion of the second conductor circuit layer and the second surface of the glass substrate, the second stress relief layer is a silicon nitride layer having a thickness from 50nm to 1 µm (Sundaram et al. fig. 2, paragraph 67: stress relief layers 214 formed between conductor layers 212 and glass substrate 218)
Regarding claim 6, Sundaram in view of Akazawa et al. as applied to claim 1 above teaches the glass circuit board of claim 1, wherein
The first conductor circuit layer (212) includes a copper plating layer and a seed layer in contact with the first stress relief layer (Sundaram et al. fig. 2, paragraph 72: metallization on substrate 218 is copper metallization layer 212 and seed layer; fig. 6, paragraph 73: a metallization seed layer 604 can be applied before plating or depositing the copper metal layer)
Regarding claim 13, Sundaram et al. in view of Akazawa et al. teaches the glass circuit board of claim 3, wherein the second conductor circuit layer (212) includes a copper plating layer and a seed layer in contact with the second stress relief layer. (Sundaram et al. fig. 2, paragraph 72: metallization on substrate 218 is copper metallization layer 212 and seed layer; fig. 6, paragraph 73: a metallization seed layer 604 can be applied before plating or depositing the copper metal layer)
Regarding claim 14, Sundaram et al. in view of Akazawa et al. teaches the glass circuit board of claim 1, wherein the first stress relief layer covers all the first surface of the glass substrate other than the through-holes. (Sundaram et al. paragraph 99: the stress relief coating may cover all of the top and bottom of the glass substrate)
Regarding claim 15, Sundaram et al. in view of Akazawa et al. teaches the glass circuit board of claim 1, wherein the first stress relief layer does not cover inner surfaces of the through-holes in the substrate.  (Sundaram et al. teaches that the stress relief layer 214 covers the first and second surface of the substrate as well as the inner surfaces of the via)
It has been held that separating one component into two components, in the absence of novel or unexpected functionality or behavior as a result of the separation, is obvious to try for one of ordinary skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the stress relief layer of Sundaram et al. as three separate layers, such that the first stress relief layer does not cover the inner surfaces of the through holes in the substrate. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) 
Regarding claim 18, Sundaram et al. in view of Akazawa et al. teaches the glass circuit board of claim 1, wherein the conductor circuit layer (212) comprises an electroplated metal layer covering inner surfaces of the through-holes. (Sundaram et al. Fig. 2, paragraph 56: metal layer 212 covers the inner surfaces of the via 210)
Regarding claim 19, Sundaram et al. in view of Akazawa et al. teaches the glass circuit board of claim 6, wherein the copper plating layer (212) covers inner surfaces of the through-holes (210). (Sundaram et al. Fig. 2, paragraph 65: via 210 is used to establish an electrical connection between the first and second surfaces of the circuit board; copper layer 212, filled in the via, provides this connection)
Regarding claim 22, Sundaram et al. in view of Akazawa et al. teaches the glass circuit board of claim 6, wherein the seed layer formed by electroless plating. (Sundaram et al. paragraph 72: there are various ways to form the seed layer including electroless copper deposition)
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sundaram et al. in view of Akazawa et al., in further view of Yamaguchi et al. (JP 2002/359341 A), hereinafter referred to as Yamaguchi et al. and Tien (Thermal Expansion Coefficient … of SiN Thin Films).
Regarding claim 16, Sundaram et al. in view of Akazawa et al. teaches the glass circuit board of claim 1, but does not teach that the glass substrate is made of an alkali-free glass and the first stress relief layer has a linear expansion coefficient of less than 3.8 ppm/K.  
Yamaguchi et al. does teach that the glass substrate is made of an alkali-free glass. (Yamaguchi page 14, paragraph 6: a suitable glass for the glass substrate 1 is a non-alkali glass)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the substrate of Sundaram et al. with a non-alkali glass as taught by Yamaguchi because the lower the alkali content of glass, the lower the CTE (Yamaguchi et al. page 14, paragraph 6). A lower CTE enables fine pitch wiring patterns (Yamaguchi et al. page 6, last paragraph).
Further, Tien teaches that the first stress relief layer has a linear expansion coefficient of less than 3.8 ppm/K. (Tien et al. abstract: the thermal expansion coefficient for SiN thin films is 3.27 ppm/℃)
In view of Tien, one of ordinary skill in the art would have known before the effective filing date of the claimed invention that silicon nitride is well known for its coefficient of thermal expansion below 3.8 ppm/K, desirable for improving wiring adhesion to substrates. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use silicon nitride for the stress relief layer, for the purpose of for improving wiring adhesion to substrates, and since it has been held to be within the general skill of a worker in the art to select a .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sundaram et al. in view of Akazawa et al., in further view of Yamaguchi et al. 
Regarding claim 17, Sundaram et al. in view of Akazawa et al. teaches the glass circuit board of claim 1, but does not teach that the glass substrate is made of glass having a linear expansion coefficient of 1.0 ppm/K or more and 4.0 ppm/K or less.  
Yamaguchi et al. does teach that the glass substrate (1) is made of glass having a linear expansion coefficient of 1.0 ppm/K or more and 4.0 ppm/K or less. (Yamaguchi et al. Fig. 1; page 6, last paragraph: the thermal expansion coefficient of a glass or silicon substrate 1 is about 3ppm/℃ to 5ppm/℃)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the glass substrate of Yamaguchi et al. with a coefficient of thermal expansion between 3ppm/℃ and 5ppm/℃ for the wiring board of Sundaram et al. because the low CTE substrate of Yamaguchi et al. enables fine pitch wiring patterns (Yamaguchi et al. page 6, last paragraph).
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sundaram et al. in view of Akazawa et al. (published 16 December 2004), in further view of Akazawa et al. (JP 2004/349603 A, published 9 December 2020), hereinafter referred to as “Akazawa et al. (9 Dec.)” 
Regarding claim 20, Sundaram et al. in view of Akazawa et al. teaches the glass circuit board of claim 6, but does not teach that the copper plating layer (212) has a thickness of 3 µm or more and 30 µm or less.  
Akazawa et al. (9 Dec.) does teach that the copper plating layer (12) has a thickness of 3 µm or more and 30 µm or less. (Akazawa et al. (9 Dec.) Fig. 1, paragraph 6: preferred diameter of the filled via is 10 to 30 microns; paragraph 18: the thicknesses of the wiring layers 12 can be between 3 and 20 microns; therefore, the thicknesses of the copper layers of Akazawa et al. (9 Dec.), analogous to the copper layer 212 of Sundaram et al., are all within the range claimed in the instant application)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the copper layer of Sundaram et al. with the dimensions disclosed by Akazawa et al. (9 Dec.) because the dimensions disclosed by Akazawa et al. (9 Dec.) enable a thin, multilayer semiconductor package (Akazawa et al. (9 Dec.), paragraph 15).
Regarding claim 21, Sundaram et al. in view of Akazawa et al. teaches the glass circuit board of claim 6, but does not teach that the copper plating layer (212) has a thickness of 5 µm or more and 25 µm or less.  
Second akazawa does teach that the copper plating layer (12) has a thickness of 3 µm or more and 30 µm or less. (Akazawa et al. (9 Dec.) Fig. 1, paragraph 6: preferred diameter of the filled via is 10 to 30 microns; paragraph 18: the thicknesses of the wiring layers 12 can be between 3 and 20 microns; therefore, the thicknesses of the copper layers of Akazawa et al. (9 Dec.), analogous to the copper layer 212 of Sundaram et al., are all within the range claimed in the instant application)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John B Freal whose telephone number is (571)272-4056. The examiner can normally be reached Mon-Fri 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN B FREAL/             Examiner, Art Unit 2847           
/HOA C NGUYEN/             Primary Examiner, Art Unit 2847